Title: Thomas Barclay to John Adams, 11 Aug. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              D’Aralbyda

               11th Aug. 1786.
            
          

          I arrived here today and shall Continue my Journey for Tangiers
            Earlie in the Morning, the Treaty will be forwarded to Paris immediately on my arrival
            in Europe
          Of this Date I have valued on you at 10 Days sight in Favor of
            Mess: Lynch & Bellew for Five hundred Pounds sterling, and for Two hundred and
            fifty Pounds sterg. making together Seven hundred and fifty Pounds, which please to
            honor and place to Account of the United States
          I am Very sincerely Dear Sir / Your obed serv.

          
            
              Thos. Barclay
            
          
        